       AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                           · e 1 ofl




                                           UNITED STATES DISTRICT cou
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                 Tl ~" 1!'"10/
                                                                                                                     _         ~.
                                                                                                                    CLERK, U.S. DISTRICT COURT
                            United States of America                                     JUDGMENT                ${''e~~l(;T(Q~~FORNIA
                                            V.                                           (For Offenses Committ                          DEPUTY


                        Raul Eduardo Rivera-Aguilera                                     Case Number: 20cr00923-MSB

                                                                                        Samantha B .. Jaffe
                                                                                        Defendant's Attorney


      REGISTRATION NO. 94392298

      THE DEFENDANT:
       cg] pleaded guilty to count(s) I of the Superseding Information
       •    was found guilty to count(s) .
                                           ---------------------------
            aft er a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                   Nature of Offense                                                                Count Number(s)
      8:1325; 18:2                      Illegal Entry; Aiding and Abetting (Misdemeanor)                                 I


       •   The defendant has been found not guilty on count(s)
                                                               -------------------
       cg] Count    I of the Information                          dismissed on the motion of the United States.
                   -----------------


                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term. of:

                                                                       TIME SERVED

       cg] Assessment:  $IO WANED           cg] Fine: WAIVED
        cg] Courtrecommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.

          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
--of-any-change-ofname,residence;-onrraiiing,n:ldresmtiI7Ill fines, restitution, costs, ano specrn assessmen s
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                March 19, 2020
                                                                                Date of Imposition of Sentence



                                                                                       y~~
                                                                                fiONORABLE ~11;:L S. BERG
                                                                                UNITED STATES MAGISTRATE JUDGE

                                                                                                                             20cr00923-MSB
